Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC § 103
35 USC § 103 rejections regarding Claims 1-6, 9, 17-19; 10; included in Office Action mailed on 06/27/2022 has been withdrawn per applicant’s amendment of the claim filed 08/15/2022. Consequently, the double patenting rejection regarding claims 1-6, 9-,17-19; 10, has been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 9-10, 17-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bendett (US 2008/0077200 A1).
Regarding claim 1, Bendett teaches an endoscope comprising a handle (left/proximal portion of the handheld device shown in for example Fig.4D; or top portion of the handheld device Fig.5A);
an elongated body defining a longitudinal axis, the elongated body includes a distal portion (elongated handpiece extending from the proximal portion of the handheld device includes a handpiece 140 having a distal portion Fig.3),
A source of light disposed within the distal portion of the elongated body and configured to illuminate tissue (laser or LED 102 Fig.3 [0089] [0097]); and
A therapeutic unit disposed within the distal portion of the elongated body and configured to treat tissue, the therapeutic unit includes a light emitting element (laser diode 101 [0089-90] [0097]) and a lens (115 Fig.3 [0086] [0097]), the lens of the therapeutic unit is disposed distally of the light emitting element of the therapeutic unit (Fig.3), the lens of the therapeutic unit is configured to focus light emitted from the light emitting element of the therapeutic element towards the longitudinal axis (Fig.3 [0097]).
Regarding claim 2, Bendett teaches wherein the therapeutic unit includes a plurality of LED elements (one or more LEDs/diode laser/combination of one or more LEDs and one or more diode laser can be used [0010]).
Regarding claim 3, Bendett teaches the endoscope further comprising a controller disposed in electrical communication with the source of light and with the therapeutic unit (light emitting source controller includes electronics in electrical connection and configured to control/condition laser diodes/LEDs [0016]).
Regarding claim 5, Bendett teaches wherein the therapeutic unit produces light energy ([0089-90, 97] [0080] [0015-0016])
Regarding claim 6, Bendett teaches wherein the therapeutic unit is configured to focus the light energy on an area of tissue that is smaller than an area of tissue illuminated by the source of light (as seen in Fig.3).
Regarding claim 9, Bendett teaches wherein the therapeutic unit is configured to emit light having a wavelength raging from about 500nm to about 650nm ([0015]).
Regarding claim 10, Bendett teaches wherein the therapeutic unit includes one red light, one blue light, and one green light (one or more LEDs/diode laser/combination of one or more LEDs and one or more diode laser can be used [0010] a combination of red, green and blue laser/LED can be used [0070]).
Regarding claim 17, Bendett teaches wherein the source of light (102) includes at least one light emitting elements (Fig.3).
Regarding claim 18, Bendett teaches wherein the source of light (102) includes at least one light emitting diode (Fig.3 laser or LED 102 Fig.3 [0089] [0097]).
Regarding claim 19, Bendett teaches wherein the lens (115) of the therapeutic unit is coaxial with the longitudinal axis (Fig.3).
Regarding claim 20, Bendett teaches wherein the lens of the therapeutic unit is configured to focus the light emitted from the light emitting element of the therapeutic element onto one point (Fig.3 [0097]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Bendett (US 2008/0077220 A1) in view of Couvillon (US 2005/0203338 A1).
Bendett teaches limitation recites above, and further disclose that the apparatus can be use in an elongated endoscope structure having an image obtaining end configured to be inserted into a small opening in a subject [0206], however, does not explicitly disclose an specific arrangement of an endoscope which an image sensor disposed within the distal portion of the elongated body and configured to capture a plurality of images.
Couvillon in the art of endoscope, teaches a conventional endoscope including miniature CCD or CMOS image sensor disposed at a distal tip of an endoscope [0003].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Bendett to include a miniture CCD/CMOS image sensor disposed at a distal tip of an endoscope, such as that taught by Couvillon, as a suitable conventional arrangement of an endoscope, to provide the benefit of producing higher resolution images for observation [0003].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINQIAO HUANG/Examiner, Art Unit 3795      


/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795